significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr company consulting firm x consulting firm y dear this letter constitutes notice that waivers of the percent excise_tax due under sec_4971 of the internal_revenue_code have been granted with respect to the liquidity shortfalls for the plan for the first second and third quarters of the plan_year ending date hereinafter the impacted quarters the waivers of the percent tax have been granted in accordance with sec_4971 of the internal_revenue_code for any quarter for which these waivers have been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as determined under sec_412 of the code for the quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the plan between the last day of the quarter and the due_date of the required_installment under sec_412 for such quarter the liquidity_shortfall for the plan arose as a result of the inability of the company to satisfy the liquidity requirement of sec_412 of the code for the quarters ending march ' and september _ june the information furnished indicates that the company was unaware that liquidity shortfalls existed for the impacted quarters until december at that time the company was first informed by consulting firm y of the liquidity shortfalls for the impacted quarters and that the company was liable for excise_taxes of percent of such shortfalls after being informed of the liquidity shortfalls and the tax due the company shortly thereafter made contributions to the plan in amounts such that liquidity shortfalls did not exist for the fourth quarter of the plan_year ending december since these contributions were made the plan has continued to satisfy the liquidity requirements of sec_412 ’ consulting firm y replaced consulting firm x as the in the late summer of actuaries for the plan as part of its system implementation and while performing plan liability calculations consulting firm y discovered that the plan did not satisfy the liquidity requirements during the impacted quarters and immediately informed the company until this notification the company was unaware that liquidity shortfalls existed for the plan for the impacted quarters consulting firm x had material in its possession before the payment due dates of the impacted quarters to put it on notice of the potential for liquidity shortfalls but did not timely make any calculations nor did it inform the company of the potential for liquidity shortfalls in a timely manner there was no other information available to the company that was sufficient for it to determine that there was a liquidity_shortfall based on the information above it is concluded that the liquidity_shortfall experienced by the plan was due to reasonable_cause and not willful neglect and that reasonable steps were taken to remedy such liquidity_shortfall this ruling is being given with the understanding that all the representations made pursuant to this request are accurate if such representations made pursuant to this request are not accurate the company may not rely upon this ruling letter this ruling letter is directed only to the taxpayer that requested it sec_61 k provides that it may not be used or cited by others as precedent furthermore this letter does not address any possible fiduciary violations that may have occurred due to failure to limit distributions to life_annuities paid_by the plan as required under section e of title of erisa a copy of this letter has been sent to the manager employee_plans classification in if you have any questions on this ruling letter please contact sincerely d werk org norman greenberg manager employee_plans actuarial group
